Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.
Response to Amendment and Arguments
The amendment filed 5/3/2021 has been entered and fully considered. Applicant’s amendments have overcome the claim rejections identified in the previous office action. The previous office action has been withdrawn. 
Election/Restrictions
Claims 1-3, 6, 8-10, 13, 15-17, and 20 are allowable. The restriction requirement between Species 1 and Species 2, as set forth in the Office action mailed on 08/14/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/14/2020 is withdrawn.  Claims 4, 11, and 18, directed to Species 2 are no longer withdrawn from consideration because the claims requires 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-4, 6, 8-11, 13, 15-18, and 20 are allowed. The following is an examiner's statement of reasons for allowance. 
Regarding claim 1 the prior art of record documents, individually or in combination, do not disclose or teach a system for determining a location of an egress point in a plumbing system including a branched system of pipes so that the estimated location of the egress point is between a first fixture and a second fixture within the plumbing system, and the egress point corresponds to a leak in a pipe, a first portable microphone that is configured to measure an alteration of an ultrasonic signal applied to the pipe within the plumbing system, wherein the processor is further configured and a duration between a time the ultrasonic signal is applied to the pipe and a time the 
Claims 1-4, and 6 would be allowable based on the dependency to claim 1.

Regarding claim 8 the prior art of record documents, individually or in combination, do not disclose or teach a method for determining a location of an egress point in a plumbing system that includes a branched system of pipes and the estimated location of the egress point is between a first fixture and a second fixture within the plumbing system, and the egress point corresponds to a leak in a pipe, measuring an alteration of an ultrasonic signal applied to the pipe within the plumbing system, wherein a duration between a time the ultrasonic signal is applied to the pipe and a time the altered ultrasonic signal is measured, and used to modify the estimated location of the egress point.
Claims 9-11 and 13 would be allowable based on their dependency to claim 8.

Regarding claim 15, the prior art of record documents, individually or in combination, do not disclose or teach a machine-readable medium for determining a location of an egress point in a plumbing system that includes a branched system of pipes so that the estimated location of the egress point is between a first fixture and a second fixture within the plumbing system, and the egress point corresponds to a leak in a pipe and measuring an alteration of an ultrasonic signal applied to the pipe within the plumbing system, and a duration between a time the ultrasonic signal is applied to the pipe and a time the altered ultrasonic signal is measured, is used to modify the estimated location of the egress point.
Claims 16-18 and 20 would be allowable based on their dependency to claim 15.
Reason for Allowance
The closest prior art found by the examiner includes:
 Patel et al. (US 20100313958 A1, “Patel”) in view of Dietzen et al. (US 20170030528 A1, “Dietzen “) and Albertao et al. (US 20140229124 A1” Albertao”), Battenberg et al. (US 6247353 B1, “Battenberg”).
Patel discloses a system (FIGs.1 and 3) for determining a location of an egress point in a plumbing system (20) that includes a branched system of pipes (20) within a building (¶0042,¶0043, residence), the system comprising: a first sensor (¶0101, FIG.13A, sensor outputting signal 302) that is configured to measure a first pressure signal (FIG.13A, 302) as a function of time (FIG.13A) at a first location (¶0101) within the plumbing system (FIG.1); a second sensor (¶0101, FIG.13A, sensor outputting signal 304) that is configured to measure a second pressure signal (FIG.13A , 304) as a function of time (FIG.13A) at a second location (¶0100) within the plumbing system 
Dietzen as an analogous art discloses a plumbing system (FIG.4) includes multiple branch points between the first location (e.g. fixture 2176 and the leak sensor 3176) and the second location (e.g. fixture 2162 and the leak sensor 3162).
Albertao in FIG.4 teaches the estimated location of the egress point (P) is within the plumbing system (two pressure sensor A and B located on two different position on pipeline), and the egress point corresponds to a leak in a pipe (¶0043).

Patel fails to explicitly disclose 1) the plumbing system includes multiple branch points between the first location and the second location, 2) the estimated location of the egress point is between a first fixture and a second fixture within the plumbing system, and the egress point corresponds to a leak in a pipe, 4) a first portable microphone that is configured to measure an alteration of an ultrasonic signal applied to the pipe within the plumbing system, wherein the ultrasonic signal propagates through the egress point by being used to scan an area that encompasses the estimated location of the egress point, wherein the processor is further configured to use a position at which the altered ultrasonic signal is maximum and a duration between a time the ultrasonic signal is applied to the pipe and a time the altered ultrasonic signal is measured, to modify the estimated location of the egress point.

Alberto discloses leak detection using two pressure sensors spaced apart on a straight section of pipe (i.e. it wouldn’t be usable in a system that has multiple branches between the first pressure measurement location and the second pressure measurement location).
Battenberg don’t teach that the time is the transit time of the ultrasonic signal (i.e. the duration being from the time at which the signal is applied to the pipe to the time at which the signal is measured).
The prior art listed in the record fail to remedy the deficiency of Patel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856      

/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856